UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 25, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,997,532 shares of the Registrant’s Common Stock outstanding as of August 3, 2011. 1 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 25, 2011 and March 26, 2011 3 Condensed Consolidated Statements of Operations (Unaudited), Three Months Ended June 25, 2011 and June 26, 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited), Three Months Ended June 25, 2011 and June 26, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other information 13 SIGNATURES 14 Item 6. Exhibits 31.1 Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 15 31.2 Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 16 32.1 Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 17 32.2 Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 18 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) June 25, 2011 March 26, 2011 Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $195 and $248, respectively Inventories, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes - long term Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued commission Accrued payroll and benefits Accrued warranty Income taxes payable 2 30 Deferred revenue 62 Deferred rent 41 36 Capital lease obligations 74 93 Other current liabilities Total current liabilities Long term obligations - deferred rent Long term obligations - capital leases - 10 Total liabilities Commitments Shareholders' equity: Preferred stock of no par value; Authorized - 1,000,000 shares; no shares issued or outstanding at June 25, 2011 and March 26, 2011 - - Common stock of no par value; Authorized - 40,000,000 shares; issued and outstanding 4,997,532 shares at June 25, 2011 and 4,994,157 shares at March 26, 2011 Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended (In thousands except per share data) June 25, 2011 June 26, 2010 Net sales $ $ Cost of sales Gross margin Engineering Selling, general and administrative Total operating expenses Operating (loss) income ) 57 Interest expense, net - (1 ) (Loss) income before income taxes ) 56 Benefit from income taxes ) ) Net (loss) income $ ) $ (Loss) earnings per share - basic $ ) $ (Loss) earnings per share - diluted $ ) $ Weighted average shares used in per share calculation: Basic Diluted See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended (In thousands) June 25, 2011 June 26, 2010 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 34 36 Deferred income taxes ) ) Share based compensation 54 76 Change in deferred rent (8
